—In an action to recover damages *569for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated November 29, 1999, which denied his motion, in effect, for leave to renew the defendants’ prior motion for summary judgment dismissing the complaint which was granted by order of the same court, dated June 1, 1999.
Ordered that the order is affirmed, with costs.
A party moving for leave to renew a prior motion “based upon evidence that could have been proffered previously should demonstrate a reasonable excuse for failing to do so” (Cannistra v Gibbons, 224 AD2d 570, 571; see, Motts v Cohen, 264 AD2d 764; Gadson v New York Hous. Auth., 263 AD2d 464; Strong v Brookhaven Mem. Hosp. Med. Ctr., 240 AD2d 726). The plaintiff failed to offer any excuse as to why the evidence proffered in support of his motion, in effect, for leave to renew, was not submitted previously.
In any event, even if the evidence submitted on renewal was to be considered, the defendants could not be held liable as a matter of law because the sole legal cause of the plaintiff’s injuries was his intentional act of jumping off the defendants’ roof (see, Olsen v Town of Richfield, 81 NY2d 1024, 1026; see also, Egan v A.J. Constr. Corp., 94 NY2d 839; Donohue v Copiague Union Free School Dist., 64 AD2d 29, affd 47 NY2d 440).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.